DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US PGPub No. 2010/0294475) in view of Qiu (WO 2015/109272 A1).
Regarding claim 1, Rush discloses a heat pipe (Fig. 1), comprising: a sealed hollow thermally conductive casing (100); a wick disposed on interior walls of the casing (porous layer 22), the wick comprising an aerogel of carbon (paragraph 0072); and a working fluid disposed in a cavity defined by the casing and the wick (“a fluid contained in a vessel”, paragraph 0003). 
Rush fails to explicitly disclose an aerogel of carbon nanotubes and graphene, wherein the carbon nanotubes are solidified and chemically bonded and sintered together to form the wick.
Qiu discloses an aerogel of carbon nanotubes and graphene (Qiu discloses an aerogel from carbon nanotubes and graphene oxide, paragraph 0031), wherein the 
The aerogel porous structure Qiu is a lightweight structure with pores may replace Rush’s porous layer 22 for reducing the weight of the heat pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an aerogel of carbon nanotubes and graphene, wherein the carbon nanotubes are solidified and chemically bonded and sintered together to form the wick in Rush as taught by Qiu in order to reduce the weight of the heat pipe.
Regarding claim 2, Rush as modified further discloses wherein individual carbon nanotubes in the aerogel have a length of 1 to 3 micrometers and a widest diameter of 8 to 12 nanometers (see paragraph 0035 of Qiu, the carbon nanotube has a diameter of 10nm and a length of 1 micron).
Regarding claim 3, Rush as modified further discloses wherein individual stacks of the graphene in the aerogel have a length and width of 0.1 to 5 micrometers (see paragraph 0033 of Qiu, the graphene oxide has 0.5-5 micron diameter which includes length and width).
Rush as modified fails to explicitly disclose a thickness of 5 to 50 nanometers, and an aspect ratio between 100 and 4500.
The dimension of the graphene is a result effective variable which determines material properties including density and pore size. Qiu (paragraph 0033) discloses the thickness of the graphene oxide being 1 atomic layer in at least 60% of the flakes. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a thickness of 5 to 50 nanometers, and an aspect ratio between 100 and 4500 through routine experimentation. 
Regarding claim 4, Rush as modified further discloses wherein the aerogel comprises 0.1% to 30% graphene by weight (in an example shown in paragraph 0068 of Qiu, with 150,200 mg JC 142 CNT, 10mL GO susp and 0.2mL eth, also referencing paragraph 0033, GO suspension has 5g/L concentration. Therefore 10mL GO suspension has 50mg graphene oxide and it has 20 weight % in mixture with 200mg JC 142 CNT).
Regarding claim 5, Rush as modified further discloses wherein the aerogel has a density between 0.03 and 0.5 grams per cubic centimeter (see Table 2, the density of the sintered aerogel is about 12.1 mg/cm3, which is 0.012g/cm3).
Regarding claim 6, Rush as modified fails to explicitly disclose wherein the aerogel has a porosity between 5% and 90% (see paragraph 0112-0113 of Qiu, the porosity may be as low as 75%, dependent on the ingredients or additives).
Regarding claim 7, Rush as modified further discloses wherein pores of the aerogel have a diameter between 3 and 50 nanometers (the carbon nanotube in the 
Regarding claim 8, Rush as modified fails to explicitly disclose wherein the aerogel has a surface area between 200 and 850 square meters per gram.
The surface area of the aerogel is also a result effective variable which depends upon the pore size of the aerogel. The pore size is also depends upon the size of the nanoparticles and the structure of the aerogel. No specified range of the porosity is specified, but one would perform routine experimentation to include the recited range of surface area for optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the aerogel has a surface area between 200 and 850 square meters per gram through routine experimentation. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US PGPub No. 2010/0294475) and Qiu (WO 2015/109272 A1) as applied to claim 1 above, and further in view of Rosenfeld (US PGPub No. 2006/0124281).
Regarding claim 9, Rush as modified further discloses wherein the casing is tubular (see Fig. 1).
Rush fails to disclose wherein the wick has a fluted tubular cross-sectional profile.
Rosenfeld discloses wherein the wick has a fluted tubular cross-sectional profile (see the wick 38 with grooves 50, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the wick has a fluted tubular cross-sectional profile in Rush as taught by Rosenfeld in order to enhance evaporative surface area of the groove wick layer (see paragraph 0057 of Rosenfeld).

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
Regarding the withdrawn claims 10-15, the rejoinder request of the claims is not appropriate since claim 1 is not allowable.
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (i.e., Rush in view of Qiu).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763